Citation Nr: 1610194	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-36 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for the service-connected lumbosacral strain. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to October 1975.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the April 2013 Board hearing presided over by the undersigned Veterans Law Judge. 

In June 2014, the Board inferred the matter of entitlement to TDIU and remanded the case for further evidentiary development.  The case is again before the Board for further evidentiary development. 

Given the June 2015 statement by the Veteran's wife, in which she states that she has to assist the Veteran with his daily routines such as bathing due to his lumbar spine disability, the issue of entitlement to SMC based on the need for aid and attendance is raised in conjunction with the claim for increased compensation for the lumbar spine disability on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation, and no separate claim for SMC needs to be filed if raised as a component of the increased compensation claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in November 2014, in which the examiner noted that the Veteran was able to take off his trousers while standing.  Since the November 2014 VA examination, the Veteran's wife reported that she has to help the Veteran with day to day tasks, to include bathing, and that the Veteran is unable to touch his feet and is unable to get socks and shoes on his feet without assistance.  See June 2015 statement.  Based on this report of worsening symptoms, the Board finds that another VA examination is warranted to determine the current nature and severity of the Veteran's lumbar spine disability, in regards to TDIU, and in regards to whether lumbar spine disability renders him so helpless as to require the regular aid and attendance of another person.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Further, prior to certification of the appeal to the Board, the Veteran submitted private treatment records regarding treatment for the lumbar spine and June 2015 statement by his wife,  The AOJ has not reviewed and considered these private treatment records or the lay statement by the Veteran's wife.  Because this evidence is relevant to the issues on appeal and was received before the case was transferred to the Board, remand of the case is warranted for the AOJ to review this evidence and issue a supplemental statement of the case.  The Board also notes that in August 2015, the Veteran submitted private treatment records from Dr. M. Dejuk; however, the scanned records in VBMS are predominantly illegible.  Further, the Veteran's employer reported that the Veteran received workers compensation benefits during the appeal period due to an injury in June 2008.  See September 2015 Form 21-4192.  Attempts should be made to obtain records pertaining to the Veteran's claim for workers compensation 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice concerning how to substantiate his claim for an increased rating based on the need for special monthly compensation based on aid and attendance.  

2. Take all necessary steps to ensure that all relevant paper documents have been correctly uploaded into VBMS, specifically to include the following documents in VBMS:

a. The document labeled "Medical Treatment Record-Non-Government Facility," which are private treatment records from Dr. M. Dejuk, and which have a receipt date of August 18, 2015, and which include 12 predominantly illegible pages.  

b. The document labeled "Medical Treatment Record-Non-Government Facility," which are private treatment records from Dr. M. Dejuk, and which have a receipt date of August 17, 2015, and which include 10 predominantly illegible pages.  

Obtain, to the extent possible, legible copies of these private treatment records.  

If these documents are unavailable, this must be clearly set forth in the VBMS file and communicated to the Veteran so he can have an opportunity to provide legible copies.

3. Contact the Veteran and request that he submit or authorize the release of any outstanding private medical records relevant to the lumbar spine disability dating from October 2007, to include medical records pertaining to the Veteran's claims for workers' compensation disability benefits.

All attempts to fulfill this development should be documented in the claims file.  

4. Obtain outstanding relevant VA treatment records, to include records dating from September 2015 to present.

5. Schedule the Veteran for a VA examination to determine the severity of the lumbar spine disability, and in regards to SMC for regular aid and attendance and TDIU.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

Regarding the lumbar spine:  After performing all necessary testing, including neurological testing, the examiner is asked to address the current nature, severity, and all symptoms of lumbar spine disability.  For purposes of the opinion, the examiner is specifically asked to address the following:

(a) Note the extent of limitation of the lumbar spine in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.



(b) Whether there is any objective neurologic abnormality that is associated with the service-connected lumbosacral strain disability, and if so, the nerve roots involved.  If the examiner finds that the Veteran does not have an objective neurologic abnormality that is associated with the service-connected disability, the examiner should explain why.

(c) Provide information concerning the functional impairment and functional limitations resulting from the lumbar spine disability alone which may affect his ability to perform work tasks and function in a work setting.    

Regarding regular aid and attendance:  

The examiner is asked to provide information concerning whether the Veteran's service-connected lumbar spine disability alone renders him so helpless as to require the regular aid and attendance of another person.

In this regard, the examiner is asked to provide information concerning the impact of the lumbar spine on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and whether there is incapacity such that care or assistance is required on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  

The examiner's attention is invited to the impact of the Veteran's ability to perform day to day tasks, to include bathing, without help from his wife.  See e.g., June 2015 statement from Veteran's wife.  

6. Afterwards, and after reviewing all additional evidence since the AOJ's last review, to include the private treatment records and lay statements submitted by the Veteran, readjudicate the matters on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


